        Case 3:18-cv-00184-MK      Document 75     Filed 05/27/20    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               PORTLAND DIVISION



JULIANNA MARIE LEWIS,                                       Case No. 3:18-cv-00184-MK
                                                             ORDER AND OPINION
             Plaintiff,

      vs.

RICHARD IVES; Warden FCI Sheridan;
Mary M. Mitchell, BOP Regional
Director, UNITED STATES OFAMERICA,
UNITED STATES BUREAUOF PRISONS,
AND DOES 1-10,

             Defendants.



AIKEN, District Judge:

      Magistrate    Judge    Mustafa    Kasubhai      has   filed   his   Findings   and

Recommendation (“F&R”) (doc. 69) recommending that defendants; Motion for to

Dismiss be GRANTED in part and DENIED in part. This case is now before me. See

28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).




PAGE 1 – ORDER
        Case 3:18-cv-00184-MK     Document 75     Filed 05/27/20   Page 2 of 2




      When either party objects to any portion of a magistrate judge’s F&R, the

district court must make a de novo determination of that portion of the magistrate

judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Defendants have filed timely objections (doc. 71), and plaintiff has filed

a timely response. (doc. 72). Thus, I review the F&R de novo.

      The Court has reviewed the objections and response and finds no error in

Judge Kasubhai’s analysis. Thus, the Court adopts Magistrate Judge Kasubhai’s

F&R (doc. 69) in its entirety.    Accordingly, defendants' Motion to Dismiss (doc.

49) is GRANTED in part and DENIED in part.             Plaintiff’s Fifth Amendment

Bivens claim for damages, her Affordable Care Act claim against BOP and the

United States, and her Federal Torts Claim Act claim are dismissed with

prejudice.   Plaintiff’s Administrative Procedures Act claim is dismissed without

prejudice. Defendants’ motion is denied in all other respects.

      IT IS SO ORDERED.

                 27th day of May, 2020.
      Dated this _____




                                   /s/Ann Aiken
                        _________________________________
                                    Ann Aiken
                           United States District Judge




PAGE 2 – ORDER
